342 F.3d 849
United States of America, Appelleev.Derrick Uraye Stricklin, Appellant.
No. 03-2473.
United States Court of Appeals, Eighth Circuit.
Submitted: September 2, 2003.
Filed: September 9, 2003.

Beau G. Finley, argued, Omaha, NE, for appellant.
Maria R. Moran, argued, Asst. U.S. Attorney, Omaha, NE, for appellee.
Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Derrick Uraye Stricklin appeals his conviction for conspiracy to distribute and possess with intent to distribute 50 grams or more of crack cocaine, entered after the district court* denied Stricklin's request to withdraw his guilty plea. A careful review of the record convinces us Stricklin knowingly and voluntarily waived his right to withdraw his plea under Federal Rule of Criminal Procedure 11(d). See United States v. Andis, 333 F.3d 886, 893-94 (8th Cir.2003) (en banc); United States v. Mooring, 287 F.3d 725, 727-28 (8th Cir.), cert. denied, 537 U.S. 864, 123 S.Ct. 259, 154 L.Ed.2d 106 (2002). The district court repeatedly explained the operation of Rule 11(d) to Stricklin, he acknowledged his understanding of the rule, and he expressly assented to its waiver. See Blackledge v. Allison, 431 U.S. 63, 74, 97 S.Ct. 1621, 52 L.Ed.2d 136 (1977); United States v. Gray, 152 F.3d 816, 820 (8th Cir.1998), cert. denied, 525 U.S. 1169, 119 S.Ct. 1091, 143 L.Ed.2d 91 (1999).


2
Accordingly, the judgment is affirmed.



Notes:


*
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska